Citation Nr: 0507539	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-46 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals of an injury to the right upper extremity.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Clayte Binyon, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1976.

The case was initially brought to the Board of Veterans 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As noted in a decision by the Board in January 1999, there 
has been some discussion in the past as to whether the 
veteran did or did not receive notice as to the initial 
denial of his claim in January 1992 for service connection 
for residuals of right upper extremity injury.  

A rating action in January 1994, in addition to other 
determinations, had denied service connection for residuals 
of injury to the right upper extremity on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  

The veteran, in a statement dated in October 1995, requested 
that his claim, to include right arm and hand injury, be 
reopened.  The RO denied reopening in July 1996, with which 
the veteran filed a notice of disagreement.

In January 1999, the Board denied entitlement to service 
connection for asthma.  That issue is no longer on appeal.

For reasons which were discussed in considerable detail, the 
Board remanded the case on the remaining appellate issues of 
entitlement to service connection for PTSD and whether there 
is new and material evidence to reopen a claim for service 
connection for residuals of injury to the right upper 
extremity.  

Development of those issues has now taken place and the 
veteran was so informed.  The case has now been returned to 
the Board for further appellate review.  The veteran was 
previously represented by DAV; he is now represented by a 
private attorney from whom extensive correspondence has been 
received by both RO and the Board.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the remaining appellate issues.

2.  The RO denied the veteran's claim in the 1990's; a 
decision in 1996 on the new and material evidence question 
became final.

3.  Additional evidence which has been submitted since the 
final RO denial of the reopening of the veteran's claim of 
service connection for residuals of a right upper extremity 
injury, bears directly and substantially on the specific 
matter and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  Evidence of record and resolution of doubt establish that 
a right upper extremity injury was incurred in service. 

5.  The veteran did not engage in combat with the enemy.

6.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of one or more stressful events, and 
medical evidence of a nexus between diagnosed PTSD and 
depression and the stressful event in service.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the RO 1996 
decision is new and material, and the claim for service 
connection for residuals of a right upper extremity injury 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2003); 38 C.F.R. § 3.156 (2004).

2.  Residuals of a right upper extremity injury are the 
result of in-service incurrence.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2004).

3.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2003).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Residuals, injury to the right upper extremity
New and Material
Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Pertinent Factual Background and Analysis

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the evidence relating to his right arm 
available at the time of the prior RO denial centered around 
the fact that he had no residuals.  Thus, additional 
information concerning the veteran's in-service right upper 
extremity injuries and the identifiable presence of current 
residuals thereof are clearly new.  And because it goes 
directly to the essential element of the claim, it is clearly 
so significant that it must be considered.  

In addition, recent regulatory changes and judicial mandates 
have changed the climate in which such a case is to be 
addressed as well as the obligations on the part of all 
involved parties to obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The VA 
clinical records for 1999 clearly qualify in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Accordingly, the Board would note that it becomes 
unnecessary, as a result of the aforecited reopening of the 
claim, to herein delve into the issue of applicability of the 
noted new regulations relating to basic criteria for 
entitlement to service connection for such disorders.  
However, those regulatory revisions assume renewed 
importance, and must be addressed in the readjudication of 
the overall issue of service connection.

Service Connection

Some service records are available, in pertinent part.

In summary, a line of duty (LOD) determination, on a DA Form 
2173, is of record reflecting that in July 1976, the veteran, 
who was then 17 years old, was acting as assistant gunner on 
a 155 howitzer.  The service man's duty was to fire the 
weapon with the use of lanyard attached to the firing lock.  
According to the official finding, the veteran pulled the 
lanyard incorrectly, did not follow through the pull, and 
jerked his arm into the path of recoil of the howitzer and 
was struck in the vicinity of his elbow.  The service found 
this to be in LOD.

Associated clinical records show that at the time of the 
incident, he was sent to the hospital at Ft. Ord for 
treatment of his right upper extremity wounds.  At the time 
of admission, he could not be fully examined because of his 
mental state, presumably due to the use of medications for 
his injury at the initial medical check-point.  Thereafter, 
he was given a limited profile for 2-3 weeks.  There was no 
apparent fracture but he wore a sling and was given pain 
medications.

A statement is of record from a service comrade to the effect 
that had witnessed the incident involving the veteran and the 
howitzer.  He indicated that it was his job on the day in 
question to make runs back and forth to Ft. Ord.  The veteran 
became caught in the recoil of the howitzer blast.  He said 
that it hit him and knocked him down; he ended up buried face 
down in the ground and the folks around him had to virtually 
dig him out.  When he was shoveled out, his mouth was filled 
with dirt and he was not breathing, so the affiant had to 
reach inside his mouth and clean it out to start breathing 
again, after giving him CPR.  In the interim, the veteran 
apparently "came to", became visibly agitated and appeared 
to panic, and grabbed the affiants hand in a "death grip" and 
had to be forcefully removed so the affiant could further 
assist him.  He described the incident as if the veteran was 
drowning or thought he was drowning or dying and became 
panicked.  They were in a bunch of trees at the time, so they 
had to guide in the medical evacuation  helicopter by radio 
which then transported him to the hospital at Ft. Ord.  He 
visited the veteran later in the hospital and wrote his 
mother at the request of the commander.

A recent search for additional clinical records or the report 
of the evacuation helicopter associated with such care have 
not been found.

Ongoing VA clinical records refer to the veteran's recurrent 
complaints of pain and stiffness in the right upper 
extremity.  

A clinical report dated in April 1999 was to the effect that 
the veteran was having right shoulder and arm pain which he 
said had existed ever since a howitzer incident in 1976 in 
service.

A VA clinical evaluative report in October 1999 noted 
arthritis of the right upper extremity thought to be 
secondary to being struck in the arm when a howitzer gun 
recoiled.  Since then, various pain medications have been 
recommended and prescribed for the right upper arm 
complaints.

Although the injury residual's chronicity are fairly loosely 
documented, and the data are anything but unequivocal, the 
aggregate medical and other evidence provides an ample basis 
for finding that the veteran's current complaints of right 
upper extremity pain and other symptoms are reasonably the 
result of the 1976 howitzer incident in service, and 
resolving all doubt in his favor, service connection is in 
order. 


II.  PTSD
Special Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

In this case, the veteran does not argue, and the evidence, 
including a review of the information contained in the 
veteran's personnel file (DA Form 20) and his discharge (DD 
Form 214), does not show, that he participated in combat.  In 
addition, the claimed stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. § 
3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat inservice assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran 
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in- 
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02- 
7346, May 14, 2003.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

Factual background and Analysis

The incident which is said to be the veteran's primary 
inservice stressor is discussed in the context of the other 
pending appellate claim.  Service connection has been granted 
for residuals of the veteran's inservice right arm injury, as 
a result of what is described elsewhere as the "howitzer" 
incident.  

Since service, the veteran has been seen on a regular and 
increasingly continuous basis for various psychiatric 
problems, including that diagnosed as PTSD.

Several evaluative statements are of record from VA 
physicians and other care-givers, including one extensive 
joint written statement prepared by a physician and an 
attending therapist in March 1999, to the effect that the 
veteran had nightmares of his howitzer accident.  In addition 
to other symptoms, he had a fear of falling asleep and kept 
reliving the situation of being face down and buried with his 
mouth full of dirt and unable to breathe.  He had a severe 
fear of choking to death; flashbacks of the day of the 
incident; and exagerated response to loud noises such as the 
howitzer, etc.  The examiners concluded that he was 
experiencing PTSD as a result.  Specifically, they concluded 
the following with regard to his stressors and diagnoses:

We believe this patient has PTSD, 
chronic, and major depressive disorder, 
recurring, a combination of disorders 
frequently seen in non-substance using 
patients who were exposed to trauma which 
was out-of-the-realm of normal human 
experience, as (the veteran) was [during 
the "howitzer incident"] in 1976.  
During the past 4 years, four other 
independent and licensed VA mental health 
clinicians have also referred to and 
treated these primary disorders during 
their mental health care of (the 
veteran). 

Subsequent VA clinical records refer to the stressor incident 
cited above as the sole stressor claimed by the veteran.  He 
has been seen routinely in a non-combat related PTSD group. 

Analysis

Given the nature of the action taken by the Board herein, it 
must be concluded that all evidence has been satisfactorily 
developed and that the veteran has benefited from all due 
process protections as contemplated within newly enacted 
legislation.

It should be said from the outset that the obtainable 
evidence in this case is by no means comprehensive, nor will 
it probably ever be much better than it is now.  Other than 
what has already been done as part of the remand request, 
there is nothing that either VA or the claimant can 
reasonably do to make the documented factual underpinnings of 
the case any more persuasive, and there is no point in 
endeavoring to do so. 

Nonetheless, the Board finds that there is a sufficiently 
credible and adequate basis for satisfactorily resolving the 
issue at hand.

Applicable regulations provide that service connection for a 
psychiatric disorder such as depression with PTSD requires 
(1)  medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), (2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

In the case of a non-combat related stressor, there are 
numerous guidelines set forth which regulate what may and may 
not be considered and under what circumstances. In the case 
of a claim that a specific incident such as that described 
herein was the stressor for PTSD, certain additional or 
collateral factors may be taken into consideration.  In this 
case, there are official reports of a LOD determination, 
hospital records, and a service comrades statement.  These 
are consistent with the basic information provided by the 
veteran.

As noted in the prior Board remand, the veteran's story over 
the years has admittedly been somewhat variable, and it is 
recognized that he may have embellished or dramatized on 
occasion, whether overtly and with intent or otherwise.  
Nonetheless, his panic is palpable and his fixation quite 
real.  Regardless of any possible elaborations after the 
fact, and absent evidence to the contrary, the stressor as 
described in service is credible.

His story is not contradicted by collateral records, and in 
fact it is corroborated thereby.  It is also certainly 
exclusively believed by many clinicians and therapists who 
have seen him in a clinical and/or personal setting since 
then.  The story remains somewhat incomplete, perhaps, and 
not totally persuasive in every single aspect.  Nonetheless, 
all in all, the Board has perceived a basis for extending 
credibility to his account at least to the extent of it 
having happened and that he is now severely impacted thereby 
by virtue of his having come to dwell thereon.

The veteran obviously had a difficult post-service life, 
which in the aggregate has unfortunately often paralleled a 
classic PTSD state.  It is clear that his mental health has 
had a significant progression downward, but his symptoms have 
been very much the same.  And although the psychiatric 
diagnoses have ranged from depression to adjustment disorder 
and bipolar, etc. over the years, he is now most 
predominantly diagnosed as having PTSD as at least a 
significant portion of any mental health problem.  

Pivotally, of record are numerous affirmative conclusions, 
reached by medical and lay experts, that his current symptoms 
are due to and entirely consistent with the reasonably 
substantiated inservice "howitzer" incident as a stressor.  

His ongoing treating physicians, as evidenced by the ongoing 
clinical reports which are quite voluminous in nature, have 
been convinced of the story and the relationship between such 
incident in service and his current PTSD.  And regardless of 
how independently horrific one might otherwise have found the 
incident to have been for anyone else, that cannot be the 
concern herein.  All in all, the Board finds no sound basis 
for disagreement with the medical experts, and is in fact 
precluded by regulations and judicial mandates from reaching 
a different conclusion.

Resolving all doubt in his favor, the veteran's currently 
diagnosed PTSD and depression cannot be dissociated from the 
veteran's reported howitzer incident during service at which 
time he also injured his right upper extremity.


ORDER

New and material evidence has been submitted in the claim for 
entitlement to service connection for residuals of an injury 
to the right upper extremity; the claim is reopened.

Service connection for residuals of an injury to the right 
upper extremity is granted. 

Service connection for an acquired psychiatric disability to 
include PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


